Citation Nr: 0501311	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  92-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for a 
psychiatric disability characterized as personality change 
due to a general medical condition of a closed head injury, 
prior to April 7, 1998.

2.	Entitlement to a rating in excess of 50 percent for a 
psychiatric disability characterized as personality change 
due to a general medical condition of a closed head injury, 
from April 7, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision in 
which the RO denied a rating in excess of 30 percent for a 
psychiatric disability characterized as personality change 
due to a general medical condition of a closed head injury.  
The veteran filed a notice of disagreement (NOD) in March 
1991, and a statement of the case (SOC) was issued in April 
1991.  The veteran filed a substantive appeal in January 
1992.  In June 1993, the Board remanded the issue to the RO 
for further action.  After completing the requested action, 
the RO continued its denial of a rating in excess of 30 
percent (as reflected in a July 1994 supplemental SOC 
(SSOC)).

In December 1996, and again in February 2000, the Board 
remanded the matter on appeal.  In each instance, after 
completion of the requested action, the RO continued its 
denial of the veteran's claim for increase (as reflected in 
July 1998 and August SSOCs, respectively).  

In May 2001, the Board again remanded the claim on appeal for 
the RO to arrange for the veteran to testify before a 
Veterans Law Judge at the RO.  

As noted in a May 2004 SSOC, however, during the pendency of 
this appeal, the RO increased the veteran's rating for a 
personality change due to a general medical condition of a 
closed head injury from 30 percent to 50 percent, effective 
April 7, 1998.  As higher evaluations for the veteran's 
disability are available both prior to and since April 7, 
1998, and the veteran is presumed to seek the maximum 
available benefit for a disability, claims for higher ratings 
at each stage (as indicated on the title page) remain viable 
on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is associated with the claims file.    


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Prior to April 7, 1998, the veteran's service-connected 
personality change due to a general medical condition of a 
closed head injury, was manifested, primarily, by 
irritability, episodes of anger, and speech and motor 
behavior that was generally normal with the exception of some 
intermittent facial spasms, and these symptoms reflect no 
more than overall social and industrial impairment that was 
distinct, unambiguous, or moderately large in degree; or, 
since November 7, 1996, occupational and social impairment 
with no more than an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

3.	Since April 7, 1998, the veteran's personality change 
disability has been manifested, primarily, by irritability, 
episodes of anger, problems with concentration, memory, and 
completing difficult tasks, insight and judgment that is fair 
to good, and some difficulties in tolerating stress and 
relating to others; these symptoms reflect occupational and 
social impairment with no more than reduced reliability and 
productivity.






CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for a 
personality change due to a general medical condition of a 
closed head injury, prior to April 7, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.         §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Codes 9327, 9440 (as in effect before and since 
November 7, 1996).

2.	The criteria for a rating in excess of 50 percent for a 
personality change due to a general medical condition of a 
closed head injury, since April 7, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.         
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9327, 
9440 (as in effect since November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the April 1991 SOC, the July 1994, October 1994, July 
1998, August 2000, December 2000, and May 2004 SSOCs, and the 
RO's letters of March 2001 and May 2003, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its March 2001 letter, 
the RO informed the veteran that the claims file was being 
returned to the Board, and also informed him of the 
opportunity to submit any additional evidence in his 
possession.  In a May 2003 letter sent to the veteran, the RO 
requested that the veteran provide the approximate dates of 
any treatment at the Rockford VA Outpatient Clinic (OPC) in 
Rockford, Illinois, and also notified him that he was 
scheduled for an upcoming VA examination in connection with 
his claims.  In addition, the May 2004 SSOC in this case 
identified the specific nature of the evidence needed to 
substantiate the veteran's claims for increase, and further 
cited to the most recent applicable law on VA's duty to 
assist in obtaining evidence on a claimant's behalf.  Through 
the March 2001 and May 2003 letters, and the May 2004 SSOC, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.              § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the April 1991 SOC 
explaining what was needed to substantiate the veteran's 
claims within a few months of the February 1991 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of March 2001 and May 2003; neither in response to 
those letters, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the Rockford OPC, dated from October 1991 to June 1993, 
and from December 2002 to April 2004; the North Chicago VA 
Medical Center (VAMC), from April 1993; and the Madison VAMC, 
from October 1993, and from December 2002 to April 2004.  The 
RO has also arranged for the veteran to undergo numerous VA 
examinations, and has afforded the veteran the opportunity to 
testify at a hearing before the undersigned VLJ at the RO, at 
previous Board hearings in 1992 and 1996, and before a 
Hearing Officer at the RO in October 1997.  The veteran has 
submitted evidence to support his claims, to include 
treatment reports from the Janet Wattles Mental Health 
Clinic, a private facility, dated June 1994 through August 
1994; an August 1994 Vocational Evaluation Summary Report 
from the Growth Enterprises, a private facility; and a copy 
of an article from a medical journal pertaining to 
psychological disorders related to head trauma.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.	Background

In its February 1991 decision, the RO denied a rating in 
excess of 30 percent for the veteran's service-connected 
psychiatric disability.  The veteran thereafter perfected an 
appeal of this decision.

Treatment records from the Rockford OPC, dated from June 1991 
to December 1993, include an April 1992 personality testing 
report from a VA psychologist, which notes that the veteran 
had considerable anxiety and unrecognized anger.  A October 
1993 treatment report reflects a VA physician's assessment of 
chronic depression and of anxiety.  

During a November 1992 Board hearing, the veteran testified 
he was then working part-time as an electronic technician.  
The veteran also stated that he tended to avoid social 
interactions and experienced some anxiety when in public, 
although he had a number of good friends.  He would 
periodically participate in social gatherings with members of 
his church.

On VA examination in September 1993, the veteran reported 
that he had been working since 1946, and was presently 
employed as an electronic technician in a video laboratory.  
According to the veteran, in 1957, he was injured in an 
automobile accident and sustained a head injury, and shortly 
thereafter he began to experience psychiatric symptoms.  The 
veteran further denied a history of major depressive 
symptoms, generalized anxiety symptoms, or post-traumatic 
stress disorder symptoms.  With respect to the veteran's 
medical history, the examiner indicated that the veteran had 
a pseudoseizure disorder, as well as right hemifacial spasms 
which were evident during the examination.  On mental status 
examination, the veteran's speech and motor behavior were 
normal, with the exception of the facial spasms.  The 
veteran's mood was angry and his affect was slightly 
irritable.  There was no evidence of serious depression or 
mania, marked affective liability, or psychosis.  He was 
oriented to person, place and date.  His abstraction was 
adequate and attention span was fairly good.  There was no 
evidence of attention or memory disturbance.  The examiner 
diagnosed conversion disorder, and assigned a GAF of 60.  

Hospitalization records from the Madison VAMC, dated from 
October 1993 to November 1993, include a discharge summary 
report documenting that over the course of an approximately 
two week psychiatric hospitalization, the veteran had 
symptoms of decreased energy and fatigue, periods of intense 
anger, suicidal ideation at times, depression, and speech 
difficulties.  On mental status examination at the time of 
discharge, it was noted that the veteran had a blunted 
affect, a depressed and angry mood, slow speech, and a 
history of suicidal ideation; however, the veteran's thought 
process was goal directed, psychomotor response was fine, and 
there was no specific delusional material elicited.  
Discharge diagnoses were conversion/somatoform disorder, and 
borderline personality disorder.  It was further indicated 
that the veteran would obtain any follow-up treatment on an 
outpatient basis. 

An August 1994 Vocational Evaluation Summary Report from 
Growth Enterprises, a private employment service, reflects 
the conclusions of a counselor from that organization as to 
the veteran's potential to benefit from job placement 
services, based on the veteran's overall physical and mental 
condition.  This report stated that the veteran's physical 
abilities and vocational skills were not appropriate for 
community placement at that time, as he fatigued and became 
stressed easily.  It was recommended instead that the veteran 
be placed in volunteer positions, so that he could be in the 
presence of others and feel as if he were making a positive 
contribution to the community.

An August 1994 report from the Janet Wattles Center, a 
private facility, includes a note that both the veteran's 
physical and emotional condition were deteriorating, 
diagnoses of organic mood disorder and organic personality 
disorder, and assigned Global Functioning Assessment (GAF) 
scores of 35 currently, and 65 over the past year.     

Another August 1994 report from a physician at the Janet 
Wattles Center, which the veteran had submitted in 
conjunction with an application for health benefits with a 
state government agency, notes diagnoses of organic mood 
disorder and organic personality disorder, and that the 
veteran had not worked since October 1993 and would never be 
able to return to work.     

During the April 1996 Board hearing, the veteran testified 
that at that time he was unemployed, but that he was employed 
as recently as one month ago as an electronic technician on a 
part-time basis.  He stated that he had been comfortable 
working in this job position at times, but that he eventually 
had to leave because of job-related stress.  The veteran 
further indicated that he seldom went out except with church 
groups, but that he did have some friends and other social 
contacts beyond his associations through his church.  He also 
stated that he maintained a good relationship with his wife. 

During the October 1997 RO hearing, the veteran stated that 
he experienced anxiety on an ongoing basis; otherwise, the 
veteran's testimony pertained to unrelated claims for service 
connection.

On VA examination in April 1998, the veteran reported that he 
was unable to tolerate much stress.  He admitted to labile 
mood swings at times, but not getting significantly depressed 
anymore.  He denied symptoms of panic attacks and of 
generalized anxiety disorder.  The veteran was employed at 
that time as an electronic technician.  On mental status 
examination, the veteran was alert and oriented to person, 
place and time.  He was dressed and groomed neatly and 
appropriately, and maintained good eye contact.  His speech 
was normal in tone, rhythm and speech.  He was generally 
cooperative, although irritable and not easy to talk with.  
With respect to psychomotor activity, he demonstrated right 
eye twitching throughout the interview.  His thought process 
was organized and directed, and his thought content revealed 
no suicidal or homicidal ideations, significant paranoia or 
delusional thinking patterns.  There was no evidence of 
perceptual abnormalities.  Insight and judgment appeared fair 
to good, and there were no apparent deficiencies in cognitive 
functioning.  The examiner diagnosed personality change due 
to general medical condition (closed head injury in a 1957 
motor vehicle accident), and assigned a GAF of 55/60.  The 
examiner further stated that the veteran's diagnosed 
personality change had led to some difficulties in relating 
to others, as well as a constriction of his habits and 
ability to work full-time, in that he could not keep up the 
pace of his work anymore because of his inability to tolerate 
stress and get along with others.  

Also, on VA examination in April 1998 specifically for 
epilepsy and narcolepsy, the veteran complained of an ongoing 
seizure disorder, as well as periodic spells of staring or 
"blanking out."  On physical examination, the veteran had 
constant evidence right facial twitching.  He scored poorly 
on a mini mental status examination.  Motor examination 
demonstrated giveaway weakness in the right upper and right 
lower extremity.  The veteran walked with his right arm 
flexed and contracted as if suffering from a hemiparesis and 
circumducted his right leg while walking.  The examiner 
diagnosed documented nonepileptic seizures; functional right 
hemiparesis; and a prior medical history of borderline 
personality disorder, and somatoform complaints.        

In a July 1998 decision from a Hearing Officer, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as a personality change due to general medical 
condition of a closed head injury, and denied the veteran's 
claim for increase.

In the report of an examination in July 2000 (for 
clarification as to the diagnosis of the veteran's 
psychiatric condition), the examiner noted that, based on a 
review of the veteran's medical records, the veteran had 
several past diagnoses including anxiety neurosis, conversion 
disorder, borderline personality disorder, and mixed 
personality disorder.  The examiner further noted there was 
no clear diagnosis of record of major anxiety disorder or a 
major affective disorder, and that there was also no clear 
evidence of an underlying psychotic disturbance to include 
schizophrenia or a delusional disorder.  According to the 
examiner, however, the veteran's records did show 
characterological problems that were pervasive, and that, 
from a diagnostic standpoint, it appeared the veteran had 
significant characterological defects consistent with a 
diagnosis of a personality disorder, that encompassed 
borderline and narcissistic features.  The examiner also 
noted that a diagnosis of organic personality disorder was 
not supported because there was no clear evidence that the 
veteran's character pathology was related to a closed-head 
injury sustained in a 1957 motor vehicle accident; but that 
an additional diagnosis of conversion disorder appeared 
appropriate, given the lack of objective evidence to support 
the veteran's neurological complaints.  

The examiner concluded that the veteran's current diagnosis 
of a personality disorder, not otherwise specified (NOS), 
represented a correction from the veteran's previous 
diagnoses of anxiety neurosis and organic personality 
disorder.  The examiner further opined that while the 
diagnosis of personality disorder NOS did not exclude the 
possibility of organic etiology (as a result of the veteran's 
1957 in-service automobile accident), there was no clear 
evidence to suggest an organic component to the veteran's 
personality disorder.    

Treatment records from the Rockford OPC, dated from December 
2002 to April 2004, include a May 2003 report from a VA nurse 
who was providing mental health counseling to the veteran on 
an ongoing basis, documenting the veteran's symptoms of 
depression, anhedonia, chronic anxiety, loss of appetite, 
insomnia, irritability, agitation, problems with thinking and 
concentration, and feelings of helpless and hopelessness.  An 
assessment was provided of a major depressive disorder, along 
with an assigned GAF of 50.  August 2003 and December 2003 
reports from this treatment provider indicated a similar 
diagnosis and GAF, although it was noted on both instances 
that the veteran's mood appeared to have improved. 

Records from the Madison VAMC, dated from December 2002 
through April 2004  concern the veteran treatment for 
seizures, a hiatal hernia, and other health problems other 
than a psychiatric condition.

On VA examination in July 2003, the veteran reported that his 
condition had recently worsened.  He stated that, in the past 
year, he had experienced five episodes of intense anger when 
provoked by the actions or statements of others, and that he 
did not have memories of those events after the fact.  He 
indicated that he could not predict in advance when he was 
about to become overly upset and emotional in a given 
situation.  He attempted to work mainly evening hours as well 
as perform maintenance related jobs to reduce his contact 
with other people.  The veteran also reported that, in spite 
of his tendency to lose his temper with others, he maintained 
fairly good relationships with his wife and friends.  He 
indicated that over the past two years, he had experienced 
more difficulty concentrating on what he was reading and 
needed to read something multiple times to comprehend it; in 
particular, he was having a more difficult time completing 
tasks such as wiring his house for electricity.  He believed 
that his short-term memory was poorer.  The veteran did not 
report any problems with anxiety, and did not describe any 
symptoms of social phobia, generalized anxiety, or panic 
episodes; nor did he report any significant problems with 
depression or mood swings, aside from the above-noted 
tendency towards irritability.  The veteran described no 
suicidal ideation, or persistent thoughts of harming others, 
although he did have such thoughts when he became upset.  The 
examiner noted, with respect to the veteran's social history, 
that he had been working for the past five years as a bagger 
at a grocery store, and worked an average of 32 hours per 
week.  The veteran also described an active social life, to 
include going out twice per month with a church group and 
socializing with friends.  

On mental status examination, the veteran was generally 
cooperative, talkative, and fully oriented to person, place, 
time and situation.  His appearance was well-groomed and 
appropriately dressed.  Eye contact was appropriate, but 
often became very intense and glaring when he recalled some 
of his angry moments from the past.  Speech was regular in 
rate, rhythm, and volume.  There were no psychomotor 
disturbances or abnormal movement aside from facial grimacing 
on the right side frequently.  The veteran described his mood 
as being "ok," but stated that he felt he could lose his 
temper at any moment; his affect was generally congruent with 
his mood.  The veteran's thought processes were generally 
connected, linear, and goal-directed.  There was no evidence 
of thought content disturbance, or of psychotic signs or 
symptoms.  He expressed no suicidal ideation or thoughts of 
self-harm, and he denied any thoughts of harming himself or 
others.  Insight and judgment appeared good.  There were no 
neurologic deficits evidence in his speech or gross motor 
movements aside from the facial grimacing as described above.  
The veteran did not display any problems with memory or 
cognitive difficulties during the tasks of the interview.  

The examiner diagnosed personality change due to a general 
medical condition (closed head injury in a 1957 motor vehicle 
accident), and assigned a GAF of 55.  The examiner stated 
that, while the veteran had complained that his symptoms had 
worsened over the past few years, the veteran, in fact, 
continued to have a relatively active social life, and was 
able to function well at his work despite having to make some 
adjustments in his schedule and tasks, to minimize his 
opportunities for conflicts with others; the examiner thus 
determined that there was not a "great deal of evidence" to 
support the veteran's assertion that his condition had 
worsened significantly since his April 1998 VA examination.  
The examiner also opined that the GAF assigned by the April 
1998 examiner of 55 to 60 did not appear to have changed.      

During the August 2004 Board hearing, the veteran testified 
that he was employed as a bagger at a grocery store, where he 
worked approximately 32 hours per week.  The veteran stated 
that his current employers had made arrangements to help him 
to avoid having to interact with the public, and thus any 
situations in which his symptoms might cause any conflict 
with others.  He also indicated that prior to this job 
position, he had been employed at numerous other locations, 
including at an electronics store for a period of a few 
years, and other job positions on or around the time of his 
treatment at the Janet Wattles private treatment center 
during the mid-1990s.  The veteran stated that he had been 
forced to leave from at least one of these prior job 
positions, due to problems that he maintained were related to 
his psychiatric condition, and furthermore that since 1991 he 
had not held any job position for more than a period of three 
years.  The veteran also indicated that he currently had some 
friends, and that he and his wife did go out socially with 
them.  He related that he experienced such ongoing symptoms 
as irritability, periods of anger, loss of memory, and some 
sleep impairment.   

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessment of 
the severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

In this case, the veteran's psychiatric disability was 
initially rated as 30 percent disabling under Diagnostic Code 
9400, the rating code for generalized anxiety disorder (in 
effect prior to November 7, 1996).  As discussed below, 
during the pendency of this appeal, the original diagnosis of 
the veteran's psychiatric condition as anxiety neurosis was 
corrected to reflect a diagnosis of personality change due to 
a general medical condition of a closed head injury.  The 
Board notes in this respect that under the rating criteria 
pertaining to psychiatric disabilities in effect both prior 
to and since November 7, 1996, the disabilities of 
generalized anxiety disorder (Diagnostic Code 9400) and 
organic mental disorder (including personality changes due to 
a general medical condition) (Diagnostic Code 9327) are both 
rated under the General Rating Formula for psychiatric 
disorders.  

Effective November 7, 1996 (during the pendency of this 
appeal), VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  See 38 C.F.R.            
§ 4.130, Diagnostic Code series 9200, 9300, 9400 and 9500 
(2004).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has the duty to 
adjudicate the claims for increase only under the former 
criteria for any time period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the time period commencing on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 
4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
Board also points out that the RO has considered and applied 
the correct versions of the applicable rating criteria for 
mental disorders in adjudicating the veteran's claims, for 
all relevant time periods during the pendency of this appeal 
(as reflected in the April 1991 SOC, and subsequent SSOCs 
through the most recently issued May 2004 SSOC).   

Under the criteria for rating mental disorders in effect 
prior to November 7, 1996, a 30 percent rating was assigned 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See  38 C.F.R. § 4.132, Diagnostic Codes 9327 
and 9400 (1996).  The term "definite" has been construed as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

Under the revised criteria for rating psychiatric disorders, 
(in effect since November 7, 1996), a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9327 and 9400.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  
A 70 percent evaluation is demonstrated by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

The regulations pertinent to rating mental disorders also 
provide, under 38 C.F.R.               § 4.125 (b) (2004), 
that if the diagnosis of a mental disorder is changed, the 
rating agency must determine whether the new diagnosis 
represents a progression of the prior diagnosis, correction 
of an error in the prior diagnosis, or development of a new 
and separate condition.  In this case, the veteran was 
initially granted service connection for anxiety neurosis, 
and in April 1998 the diagnosis was modified to a personality 
change due to a general medical condition of a closed head 
injury.  In June 2000, a VA physician clarified that the 
veteran's current diagnosis of a personality disorder 
represented a correction of an error in his previous 
diagnoses; there is no other evidence to suggest that the 
veteran's diagnosed personality change is in any manner a new 
and separate condition.  In rating the veteran's personality 
change due to a general medical condition, the Board will 
consider all psychiatric symptoms previously attributed to 
the diagnosed anxiety neurosis as though service-connected.  
See 38 C.F.R. § 4.125; Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (holding that when it is not possible to separate 
the effects of a nonservice-connected condition from those of 
a service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).

After careful review of the record in light of the above-
cited criteria, the Board finds that a rating in excess of 30 
percent for PTSD, prior to April 7, 1998, is not warranted.    

Regarding the former rating criteria, the evidence does not 
demonstrate that during the period in question, the veteran's 
personality change due to a condition of a closed head injury 
was characterized by the ability to establish or maintain 
effective or favorable relationships with people that was 
considerably impaired or, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment (which as noted above, is necessary for assignment 
of the next higher available rating of 50 percent).  On VA 
examination in September 1993, the most detailed and complete 
evaluation of the veteran's psychiatric disorder for the 
period during which the former rating criteria is applicable, 
the veteran reported that he had been working since 1946.  He 
denied a history of major depressive symptoms, generalized 
anxiety symptoms, or post-traumatic stress disorder symptoms.  
The examiner noted that, while the veteran was angry and his 
affect was slightly irritable, speech and motor behavior were 
normal with the exception of some intermittent facial spasms, 
and there was no evidence of serious depression or mania, 
marked affective liability, or psychosis.  The veteran was 
also oriented to person, place and date, his abstraction was 
adequate and attention span was fairly good.  There were no 
signs of attention or memory disturbance.    

Symptoms noted during the course of a two-week 
hospitalization at the Madison VAMC in October 1993, included 
a depressed and angry mood, decreased energy and fatigue, 
slow speech, and at one point suicidal ideation; there were 
no findings with respect to the veteran's ability to work, 
however, or as to any ongoing social impairment.  

In August 1994, a physician from the Janet Wattles Center 
stated, in a report submitted as part of a request for public 
benefits from a state agency, that the veteran was unemployed 
and would not be able to return to work.  However, the 
veteran subsequently testified himself during an April 1996 
Board hearing, that he had worked part-time as an electronic 
technician for most of 1996.  Moreover, the veteran's 
testimony during the more recent August 2004 Board hearing 
further indicates that he was employed around the time of his 
treatment at the Janet Wattles Center during the mid-1990s. 

Also, an August 1994 record from a private employment agency 
noted that it could not place the veteran in a job at that 
time, due to his limitations in physical abilities and 
vocational skills, but recommended him for involvement in 
volunteer positions.  That notwithstanding, during the time 
period in question, the veteran repeatedly testified that he 
had a number of friends, maintained a good relationship with 
his wife, and, notwithstanding some avoidance of social 
events, was present periodically for various social 
occasions.  Thus, the extent of the veteran's psychiatric 
impairment represented no more than social and industrial 
inadaptability that is distinct, unambiguous, or moderately 
large in degree, under the former rating criteria.

Considering the revised criteria from the November 7, 1996 
change in regulation up to April 7, 1998, the Board notes 
that there is no medical evidence pertinent to this time 
frame.  Hence, there is no medical evidence of record 
reflecting any change in the status of the veteran's 
psychiatric condition, and, thus, no basis upon which the 
Board could conclude that the veteran then manifested more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

Hence, the Board finds that no more than a 30 percent rating 
is appropriate under either the former or revised criteria, 
for the time period prior to April 7, 1998.    

As regards the severity of the veteran's psychiatric 
disability from April 7, 1998, the Board finds that the 
criteria for a rating in excess of 50 percent have not been 
met since this date.  On VA examination in April 1998, the 
veteran admitted to labile mood swings at times, but stated 
that he did not become significantly depressed; he denied 
symptoms of panic attacks and generalized anxiety disorder.  
The examiner noted that the veteran's speech was normal, and 
he was generally cooperative though somewhat irritable.  His 
thought process was organized and directed, and his thought 
content revealed no suicidal or homicidal ideation, or 
paranoia or delusions.  Insight and judgment were good, and 
there were no apparent problems in cognitive functioning.  
The examiner stated that the veteran's psychiatric condition 
had led to some difficulties in relating to others, and 
constriction in his habits and ability to work full-time.  
The report of the July 2000 examination reflects the 
examiner's determination that the veteran's psychiatric 
disability was more appropriately characterized as a 
personality disorder, rather than as anxiety neurosis, but 
did not set forth any new findings with respect to symptoms 
of the veteran's disability.  Thereafter, a May 2003 
treatment note from a VA nurse documents symptoms of 
depression, anhedonia, chronic anxiety, loss of appetite, 
insomnia, irritability, agitation, problems with thinking and 
concentration, and feelings of helpless and hopelessness; 
subsequent records from this treatment provider, however, 
indicate that the veteran's overall condition had improved.       

More recently, on VA examination in July 2003, the veteran 
reported episodes of intense anger, irritability, 
interpersonal conflicts at times, and problems with 
concentration, memory, and completing difficult tasks.  The 
veteran further stated that, despite his tendency to lose his 
temper with others, he maintained good relationships with his 
wife and friends; he did not report any symptoms associated 
with anxiety, depression, or mood swings; he did not report 
any suicidal ideation; and he described having an active 
social life.  On mental examination, the veteran was well-
oriented, speech was regular, affect was generally congruent 
with mood, thought processes were connected and goal-
directed, and insight and judgment were good.  The veteran 
also did not display any memory or cognitive problems.  The 
examiner diagnosed the veteran with a personality change due 
to a medical condition, and further noted that the veteran in 
fact continued to have a relatively active social life, and 
was able to function well at his work despite having to make 
some adjustments in his schedule and tasks to minimize his 
opportunities for conflicts with others.  The examiner also 
opined that it did not appear that the veteran's condition 
had worsened significantly since the April 1998 examination.  

Thus, the Board concludes that, since April 7, 1998, the 
veteran's symptoms are indicative of occupational and social 
impairment with no more than reduced reliability and 
productivity, consistent with the criteria for the currently 
assigned 50 percent evaluation.  These symptoms do not meet 
the criteria for at least the next higher, 70 percent, 
evaluation.  As noted above, a 70 percent rating is warranted 
for occupational and social impairment with deficiencies in 
most areas, due to certain symptoms; however, the Board finds 
that those delineated symptoms are not characteristics of the 
veteran's disability.  The veteran has not been found to have 
suicidal ideation, obsessional rituals, impaired speech, or 
near continuous panic or depression that affects his ability 
to function independently; nor has he been shown to 
experience other symptoms characteristic of at least the 70 
percent rating.  The extent and severity of the irritability, 
periods of anger, problems with memory and concentration, and 
other symptoms suffered by the veteran are more 
characteristic of the criteria for the 50 percent rating.  
Hence, the Board finds that since April 7, 1998, the 
veteran's symptoms have more closely approximated the 
criteria for a 50 percent rating. 

The Board also points out that the GAF scores assigned during 
the pendency of this appeal - 60 in September 1993, 55/60 in 
April 1998, and 55 in July 2003 - provide no basis for 
ratings higher than 30 percent rating assigned prior to April 
7, 1998, or the 50 percent rating assigned since April 7, 
1998.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the 
DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  Hence, these 
scores provide no basis for any higher rating during any 
period under consideration.  

Finally, the Board points out that, at no point since the 
effective date of the grant of service connection has there 
been any showing that the service-connected disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(initially cited to in the July 1998 SSOC).  In this regard, 
the Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating).  Rather, the 
record reflects that the veteran is currently able to work on 
almost a full-time basis, and that he has been employed at 
various intervals and for extended periods of time throughout 
the pendency of this appeal.  The disability has also not 
been shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in        38 C.F.R. § 3.321(b)(1), 
for either period under consideration, are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that the 
criteria for a higher rating for a psychiatric disability 
characterized as personality change due a general medical 
condition of a closed head injury, during either period under 
consideration, have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine during each stage; however, as 
the preponderance of the evidence is against a higher rating 
during each time period, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b);    38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 30 percent for a psychiatric disability 
characterized as personality change due to a general medical 
condition of a closed head injury, prior to April 7, 1998, is 
denied.

A rating in excess of 50 percent for a psychiatric disability 
characterized as personality change due to a general medical 
condition of a closed head injury, from April 7, 1998, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


